DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
This includes the U.S. Patents listed on pages 16 and 20 of the specification.
Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The information disclosure statements (IDS) submitted on 09/24/2019 and 10/28/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
	Applicant’s specification as-filed, starting at page 19, line 31 and ending at page 20, line 14, is reproduced in its entirety below:

The database systems described herein may be used for a variety of database applications. By way of example, each database can generally be viewed as a collection of objects, such as a set of logical tables, containing data fitted into predefined categories. A "table" is one representation of a data object, and may be used herein to simplify the conceptual description of objects and custom objects according to some implementations. It should be understood that "table" and "object" may be used interchangeably herein. Each table generally contains one or more data categories logically arranged as columns or fields in a viewable schema. Each row or record of a table contains an instance of data for each category defined by the fields. For example, a CRM database may include a table that describes a customer with fields for basic contact information such as name, address, phone number, fax number, etc. Another table might describe a purchase order, including fields for information such as customer, product, sale price, date, etc. In some multi-tenant database systems, standard entity tables might be provided for use by all tenants. For CRM database applications, such standard entities might include tables for case, account, contact, lead, and opportunity data objects, each containing pre-defined fields. It should be understood that the word "entity" may also be used interchangeably herein with "object" and "table".
(Emphasis added).

	As can be seen from the above, “table” has been explicitly defined, and the terms “table”, “entity”, and “object” are used interchangeably.  This portion also corresponds to paragraph [0098] of the Pre-Grant Publication US 2021/0089556 A1.

Claim Objections
Claims 1, 5, 12, 16, 19, and 20 are objected to because of the following informalities:  

Independent claims 1, 12, and 19 each recite “designated database update request”.  However, later instances in the claims refer to “designated update request” and “database update request”.  For consistency and clarity throughout the set of claims, these should all be amended to recite “designated database update request”.  
This also applies to instances found in dependent claims 5, 16, and 20.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadarette et al. (US 2017/0286472 A1, hereinafter “Cadarette”).

Regarding independent claim 1, Cadarette teaches 
A computer-implemented method implemented in a database system, the method comprising: 
constructing via a processor a first copy of a database object prior to applying a designated database update request to a first database, the database object being represented by a plurality of database table rows in the first database, the designated database update request updating one or more of the plurality of rows [Cadarette, ¶¶ 0016 & 0040, taking before and after image of batch table with row-level changes applied]; 
applying the designated update request to the first database to update the one or more of the plurality of rows in the first database [Cadarette, ¶ 0018, change stream]; 
constructing via the processor a second copy of the database object after applying the database update request to the first database [Cadarette, ¶ 0040, after image]; and 
transmitting to a remote computing device via a communications interface a message identifying a difference between the first copy of the database object and a second copy of the database object [Cadarette, ¶¶ 0016 & 0050].

Cadarette, ¶ 0018].

Regarding claim 3, Cadarette teaches the method recited in claim 2, wherein each of the first and second database are configured in accordance with a designated configuration structure, the designated configuration structure identifying one or more database tables, the designated configuration structure identifying one or more columns included in the identified one or more database tables [Cadarette, ¶¶ 0013 & 0018].

Regarding claim 4, Cadarette teaches the method recited in claim 2, wherein the designated database update request is determined by monitoring a row-level change stream that captures changes to the second database [Cadarette, ¶ 0018].

Regarding claim 5, Cadarette teaches the method recited in claim 4, wherein the designated update request is applied to the first database after a corresponding update request is applied to the second database [Cadarette, ¶ 0018].

Regarding claim 6, Cadarette teaches the method recited in claim 4, wherein monitoring the row-level change stream comprises comparing one or more entries in the row-level change stream with one or more criteria, the one or more criteria identifying characteristics of objects for which to generate an object-level change stream [Cadarette, ¶ 0023].

Cadarette, ¶ 0016].
	Claims 12-17 recite limitations corresponding to claims 1-6, respectively, and are rejected for the same reasons discussed above.

	Claim 19 recites limitations corresponding to claim 1 and is rejected for the same reasons discussed above.

	Claim 20 recites limitations corresponding to claims 2, 3, 4, and 5, and is rejected for the same reasons discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cadarette in view of Parikh et al. (US 2018/0268017 A1, hereinafter “Parikh”).

	Regarding claim 7, Cadarette teaches the method recited in claim 1, but does not explicitly teach wherein the database system is implemented in an on-demand computing services environment configured to provide computing services to a plurality of clients via the Internet.

Parikh, ¶ 0060].

	Cadarette and Parikh are analogous art because they are in the same field of endeavor, database replication.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the multitenancy cloud-based model of database implementation taught by Parikh with the teachings of Cadarette, because doing so would achieve the predictable result of rapid system scalability and resource management.  See Parikh paragraphs [0057], [0058], and [0074].

	Regarding claim 8, the combination of Cadarette and Parikh teaches the method recited in claim 7, wherein the remote computing device is associated with a designated one of the plurality of clients [Parikh, ¶ 0066].

	Regarding claim 9, the combination of Cadarette and Parikh teaches the method recited in claim 7, wherein the remote computing device is located within the on-demand computing services environment, and wherein the remote computing device is configured to execute an application within the on-demand computing services environment, the application receiving the message identifying the difference [Parikh, ¶¶ 0065-0068, service models].

	Regarding claim 11, the combination of Cadarette and Parikh teaches the method recited in claim 1, wherein the database system includes a multitenant database configured to store information associated with a plurality of organizations in a designated database table [Parikh, ¶ 0062].

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/Scott A. Waldron/Primary Examiner, Art Unit 2152